Citation Nr: 0718104	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation for a dental disorder, to include 
pulling of teeth, under the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1954 to 
December 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that medical records dated from the 1960s to 
the 2000s apparently were received from the Salt Lake City VA 
Medical Center (VAMC) in June 2005.  The records do not 
include new evidence that is pertinent to the matter at hand 
and thus a waiver of initial RO review is not necessary.  

Based on a May 2007 brief filed by the veteran's 
representative, it is unclear whether he also is advancing a 
claim for a dental disorder secondary to his service-
connected sinusitis.  It appears that the in July 2005 the 
veteran filed a claim for a dependent spouse.  The Board 
hereby refers these matters to the RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision in January 2004, the RO denied the 
attempt to reopen  the veteran's claim of entitlement to 
compensation for a dental disorder, to include pulling of 
teeth, under the provisions of 38 U.S.C.A. § 1151.  The 
veteran did not file a notice of disagreement.

2.  In November 2004, the veteran requested that his claim 
for compensation for a dental disorder, to include pulling of 
teeth, under the provisions of 38 U.S.C.A. § 1151 be 
reopened.  

3.  Evidence received since the January 2004 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the claim.  

CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The evidence received since the RO denied to reopen the 
veteran's claim for compensation for a dental disorder, to 
include pulling of teeth, under the provisions of 38 U.S.C.A. 
§ 1151, which is final, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in January 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
claims that his teeth were unnecessarily pulled by the 
Oklahoma VAMC in 1968.  The claims folder does not include 
any VA dental records from 1968.  The Oklahoma City VAMC, 
including in letters dated August 2005 and September 2005, 
indicated that the veteran's records from 1968 to the present 
were unavailable but were however sent to Salt Lake City VA.  
In June 2005 the Salt Lake City VAMC sent the veteran's 
records, however 1968 dental records or other dental records 
documenting the extraction of the veteran's teeth were not 
included.  Thus all available resources have been exhausted 
in attempting to locate the 1968 dental records.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2005, which was prior to the 
February 2005 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

Analysis

In a January 2004 rating decision, the denial of the 
veteran's claim for compensation for a dental disorder, to 
include pulling of teeth, under the provisions of 38 U.S.C.A. 
§ 1151 was confirmed and continued.  The veteran was notified 
of that determination and informed of appellate rights and 
procedures that same month.  However, the veteran did not 
file a notice of disagreement to initiate an appeal from the 
January 2004 rating decision.  The January 2004 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

In November 2004, the veteran requested that his claim be 
reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the January 2004  rating decision 
to deny the veteran's claim was essentially based on the 
finding that there is no evidence that the veteran's claim 
that his teeth were pulled at the Oklahoma VA Medical Center 
(VAMC) due to carelessness, negligence, lack of proper skill, 
error in judgment, treatments, examination or an event not 
reasonably foreseeable.  In connection with his current 
attempt to reopen his claim, additional evidence has been 
received.  



Evidence at the time of January 2004 rating decision included 
the following:

Various medical records from the 1950s to the 1990s primarily 
indicating extensive treatment for the veteran's sinusitis.  
Private dental opinions also were received.  A November 2002, 
private dental opinion which was received in December 2002 
and again in January 2003, from Dr. Wilcox noted that the 
veteran was the victim of very poor dental advise when he was 
told several years ago by the VA that he needed to have his 
teeth pulled due to sinus drainage and has been left with no 
lower ridge.  Dr. Wilcox sent another letter dated October 
2003 regarding the premature extraction of the veteran's 
lower teeth.  A January 2003 opinion from Dr. Curtis 
indicated the veteran has difficulty adjusting his mandibular 
denture and may need implants.  VA medical records dated from 
2001 to 2002 revealed the veteran had dental treatment for 
mouth sores from dentures and had his dentures adjusted.  

Evidence received since the January 2004 rating decision 
included the following:
A November 2004 opinion from Dr. Zeh indicating that the 
veteran has soreness from dentures, does not have a 
mandibular ridge to support and stabilize his lower denture 
and may need dental implants.  A copy of Dr. Wilcox's January 
2003 opinion was received with a new date of November 2004 
and a copy of Dr. Curtis' January 2003 opinion was received 
with a new date of November 2004.  Copies of 2001 to 2002 VA 
medical records discussed above also were received.  The 
newly received VA medical records are dated from June 1999 to 
October 2000 and reflect treatment for denture pain and 
denture adjustment.  The veteran medical records from the 
1960s to 2000s were received from the Salt Lake City VAMC, 
however they primarily reveal treatment for sinusitis.  This 
evidence did indicate brief notes, dated from 2000 to 2001, 
regarding the veteran's dentures, his claim for new dentures, 
as well as the veteran's allegations that the Oklahoma City 
VAMC in the late 1960s pulled his teeth due to his sinus.

In summary, the veteran has provided no new and material 
evidence that his current dental disorder, to include pulling 
of teeth, is due to the treatment he received by VA in 1968 
at the Oklahoma City VAMC.  Both Dr. Wilcox's November 2004 
opinion and Dr. Curtis' November 2004 opinion are not new as 
they are copies of opinions initially sent in 2003.  Certain 
VA medical records from 2001 to 2002 are duplicative of 
dental treatment records previously received.  The other 
evidence, while new, merely documents the veteran's current 
dental disorder and does not relate it to VA treatment in 
1968.  Evidence received subsequent to the RO's January 2004 
rating decision is cumulative or redundant and does not, 
either by itself or in connection with other evidence of 
record, raise a reasonable possibility of substantiating the 
veteran's claim for compensation for a dental disorder, to 
include pulling of teeth, under the provisions of 38 U.S.C.A. 
§ 1151.  As such, the evidence received subsequent to the 
RO's January 2004 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the veteran's claim.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen a 
claim for compensation for dental disorder, to include 
pulling of teeth, under the provisions of 38 U.S.C.A. § 1151.  
The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


